[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                                                                      FILED
                                      No. 10-14662           U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                    Oct. 4, 2011
                         D.C. Docket No.    1:10-cr-20236-AJ-2      JOHN LEY
                                                                     CLERK

UNITED STATES OF AMERICA,

                                                                       Plaintiff-Appellee,

                                          versus

CARMELINA VERA ROJAS,

                                                                   Defendant-Appellant.

                               --------------------------
                 Appeal from the United States District Court for the
                            Southern District of Florida
                               --------------------------

               (Opinion July 6, 2011, 645 F.3d 1234, 11th Cir. 2011)

                                    (October 4, 2011)

BEFORE: DUBINA, Chief Judge, TJOFLAT, EDMONDSON, CARNES,
BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges*.


________________

*Senior United States Circuit Judge R. Lanier Anderson has elected to participate in further
proceedings in this matter pursuant to 28 U.S.C. § 46(c).
B Y T H E C O U R T:

      A member of this court in active service having requested a poll on whether

this case should be reheard by the Court sitting en banc, and a majority of the judges

in this Court in active service having voted in favor of granting a rehearing en banc,

      IT IS ORDERED that the above cause shall be reheard by this Court en banc.

The previous panel's opinion is hereby VACATED.




                                          2